 1    SCHERN RICHARDSON FINTER, PLC
 2    1640 S. Stapley Drive, Suite 132
      Mesa, Arizona 85204
 3    (480) 632-1929
      Facsímile: (480) 632-1938
 4    Email: courtdocs@srflawfirm.com
 5    Attorneys for Woz U Defendants
      By: Michael A. Schern #022996
 6         Aaron M. Finter #022437
           Aaron M. Clouse #033230
 7
 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF ARIZONA
10
      Ralph T. Reilly, an individual,                    No. 2:18-cv-03775-JJT
11
                    Plaintiff,
12    v.
                                                         ANSWER
13    Steve Wozniak, an individual; Woz U
      Education, LLC, an Arizona limited liability
14    company; Woz U Education Holdings, LLC, a
      Delaware limited liability company; Southern
15    Careers Institute, Inc., a Texas corporation,

16                  Defendants.

17          Defendants Steve Wozniak, Woz U Education Holdings, LLC, Woz U Education, LLC,

18   and Southern Careers Institute, Inc. (“Woz U Defendants”) submit this Answer to Plaintiff’s

19   Complaint. Each and every allegation contained in Plaintiff’s Complaint and each and every claim

20   for relief therein which is not expressly admitted in this Answer is denied. Defendants further

21   admit, deny and affirmatively allege as follows:

22          1.     As to Paragraph 1 of Plaintiff’s Complaint, Defendants admit that this action is

23   brought against these answering Defendants. All of the other allegations in said paragraph of

24   Plaintiff’s Complaint are denied for lack of sufficient information to form a belief as to the truth

25   thereof.
 1
            2.     As to Paragraph 2 of Plaintiff’s Complaint, Defendants admit that Steve Wozniak
 2
     was a co-founder of Apple Computers, Inc. and that he has received many awards and recognitions
 3
     throughout his life. Defendants deny the remaining allegations in said paragraph of Plaintiff’s
 4
     Complaint for lack of sufficient information to form a belief as to the truth thereof.
 5
            3.     Defendants deny the allegations in Paragraph 3 of Plaintiff’s Complaint for lack of
 6
     sufficient information to form a belief as to the truth thereof.
 7
            4.     Defendants admit the allegations in Paragraph 4 of Plaintiff’s Complaint.
 8
            5.     Defendants deny the allegations in Paragraph 5 of Plaintiff’s Complaint.
 9
            6.     Defendants deny the allegations in Paragraph 6 of Plaintiff’s Complaint.
10
            7.     Defendants deny the allegations in Paragraph 7 of Plaintiff’s Complaint.
11
            8.     Defendants deny the allegations in Paragraph 8 of Plaintiff’s Complaint for lack of
12
     sufficient information to form a belief as to the truth thereof.
13
            9.     Defendants deny the allegations in Paragraph 9 of Plaintiff’s Complaint for lack of
14
     sufficient information to form a belief as to the truth thereof.
15
            10.    Defendants deny the allegations in Paragraph 10 of Plaintiff’s Complaint for lack of
16
     sufficient information to form a belief as to the truth thereof.
17
            11.    Defendants deny the allegations in Paragraph 11 of Plaintiff’s Complaint.
18
            12.    Defendants deny the allegations in Paragraph 12 of Plaintiff’s Complaint.
19
            13.    Defendants deny the allegations in Paragraph 13 of Plaintiff’s Complaint.
20
            14.    Defendants deny the allegations in Paragraph 14 of Plaintiff’s Complaint.
21
            15.    Defendants deny the allegations in Paragraph 15 of Plaintiff’s Complaint.
22
            16.    Defendants deny the allegations in Paragraph 16 of Plaintiff’s Complaint.
23
            17.    Defendants deny the allegations in Paragraph 17 of Plaintiff’s Complaint.
24
            18.    Defendants deny the allegations in Paragraph 18 of Plaintiff’s Complaint.
25
            19.    Defendants admit the allegations in Paragraph 19 of Plaintiff’s Complaint.
26


                                                         2
 1
            20.    Defendants deny the allegations in Paragraph 20 of Plaintiff’s Complaint for lack of
 2
     sufficient information to form a belief as to the truth thereof.
 3
            21.    Defendants admit the allegations in Paragraph 21 of Plaintiff’s Complaint.
 4
            22.    Defendants admit the allegations in Paragraph 22 of Plaintiff’s Complaint.
 5
            23.    Defendants admit the allegations in Paragraph 23 of Plaintiff’s Complaint.
 6
            24.    Defendants deny the allegations in Paragraph 24 of Plaintiff’s Complaint.
 7
            25.    Defendants deny the allegations in Paragraph 25 of Plaintiff’s Complaint.
 8
            26.    Defendants deny the allegations in Paragraph 26 of Plaintiff’s Complaint.
 9
            27.    Defendants deny the allegations in Paragraph 27 of Plaintiff’s Complaint.
10
            28.    Defendants deny the allegations in Paragraph 28 of Plaintiff’s Complaint.
11
            29.    Defendants deny the allegations in Paragraph 29 of Plaintiff’s Complaint.
12
            30.    Defendants deny the allegations in Paragraph 30 of Plaintiff’s Complaint.
13
            31.    Defendants deny the allegations in Paragraph 31 of Plaintiff’s Complaint.
14
            32.    Defendants deny the allegations in Paragraph 32 of Plaintiff’s Complaint.
15
            33.    Defendants deny the allegations in Paragraph 33 of Plaintiff’s Complaint for lack of
16
     sufficient information to form a belief as to the truth thereof.
17
            34.    Defendants deny the allegations in Paragraph 34 of Plaintiff’s Complaint.
18
            35.    Defendants deny the allegations in Paragraph 35 of Plaintiff’s Complaint.
19
            36.    Defendants deny the allegations in Paragraph 36 of Plaintiff’s Complaint.
20
            37.    Defendants deny the allegations in Paragraph 37 of Plaintiff’s Complaint.
21
            38.    In responding to paragraph 38 of the Plaintiff’s Complaint, the Defendants admit
22
     that an actual controversy exists between Plaintiff and Defendants.        Defendants deny the
23
     remaining allegations in Paragraph 38 of Plaintiff’s Complaint.
24
            39.    Defendants admit the allegations in Paragraph 39 of Plaintiff’s Complaint.
25
            40.    Defendants deny the allegations in Paragraph 40 of Plaintiff’s Complaint.
26
            41.    Defendants deny the allegations in Paragraph 41 of Plaintiff’s Complaint.

                                                         3
 1
            42.      Defendants deny the allegations in Paragraph 42 of Plaintiff’s Complaint.
 2
            43.      Defendants deny the allegations in Paragraph 43 of Plaintiff’s Complaint.
 3
            44.      Defendants deny the allegations in Paragraph 44 of Plaintiff’s Complaint.
 4
            45.      Defendants deny the allegations in Paragraph 45 of Plaintiff’s Complaint.
 5
                              GENREAL AND AFFIRMATIVE DEFENSES
 6
            46.      Defendants incorporate their responses to the allegations contained in Paragraphs 1-
 7
     45 of Plaintiff’s Complaint.
 8
            47.      Defendants deny each and every allegation contained in Plaintiffs’ Complaint and
 9
     each and every claim for relief therein which is not expressly admitted in this Answer.
10
            48.      As and for a separate defense, and in the alternative, Defendants allege Plaintiff’s
11
     Complaint fails to state a claim upon which relief may be granted against Defendants.
12
            49.      To avoid waiver, Defendants affirmatively plead the following defenses: lack of
13
     jurisdiction over the subject matter, lack of jurisdiction over the person, accord and satisfaction,
14
     duress, estoppel, set-off, failure to join an indispensable party, failure of consideration, fraud,
15
     illegality, laches, license, payment, release, res judicata, statute of frauds, statute of limitations,
16
     insufficiency of process and insufficiency of service of process, waiver, and every other
17
     affirmative defense or avoidance constituting a defense as provided under Rules 8 and 12 of the
18
     FEDERAL RULES OF CIVIL PROCEDURE, the applicable state law, and the common law which
19
     discovery may reveal. By pleading these general and affirmative defenses, Defendants do not
20
     assume the burden of proving any fact, issue, or element of a claim for relief where such burden
21
     properly belongs to the Plaintiff. Defendants reserve the right to supplement this list of affirmative
22
     defenses as discovery progresses.
23
            WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants request:
24
            A. That Plaintiff’s Complaint be dismissed with prejudice and that Plaintiff take nothing
25
                  thereby;
26
            B. That this Court deny the declaratory relief sought by Plaintiff;

                                                         4
 1
          C. That the Defendants be awarded their attorney’s fees and costs; and
 2
          D. For such other relief as the Court deems just.
 3
 4
                   DATED this 16th day of January 2019.
 5
                                                SCHERN RICHARDSON FINTER, PLC
 6
 7
                                                By
 8                                                   Michael A. Schern
                                                     Aaron M. Finter
 9                                                   Aaron R. Clouse
                                                     1640 S. Stapley Dr., Ste. 132
10                                                   Mesa, AZ 85204
                                                     Attorneys for Defendants
11
12
     I hereby certify that on January 16, 2019, I electronically transmitted the attached document to
13
     the Clerk's Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
14   Filing to the following CM/ECF registrants:
15   Raymond J. Markovich, Esq.
     USMAN SHAIKH LAW GROUP
16   a.k.a. U.S. LAW GROUP
     427 N. Canon Drive, Suite #206
17   Beverly Hills, CA 92010
     ray@uslawgroupinc.com
18   Attorneys for Plaintiff
19
20   By: ______________________
21
22
23
24
25
26


                                                       5
